Simmons, C. ,T.
1. The refusal to give the charges set forth in the motion for new trial was not error, they being covered, in so far as they are pertinent and legal, by the general charge.
% Under the facts disclosed by the record there was no error in any of the charges complained of.
Argued April 21,
—Decided May 11, 1905.
Action for damages. Before Judge Hamilton. City court of Floyd county. September 12, 1904.
C. F. Carpenter and Griffith & Weatherly, for plaintiff.
McHenry & Maddox, for defendant.
3. The evidence fully authorized the verdict and the trial judge did not err in refusing a new trial.

Judgment affirmed.

All the Justices concur, except Candler, J., absent.